Exhibit 10.3
Employee Name: [EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
RESTRICTED STOCK AGREEMENT
NOTICE OF GRANT
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Restricted Stock under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Restricted Stock Agreement (the
“Agreement”) is [GRANT_DT] (the “Grant Date”). Subject to the provisions of
Appendix A [and Exhibit(s) [__]] (attached), and of the Plan, the principal
features of this Award are as follows:


Number of Shares of Restricted Stock:
 
 
[MAX_SHARES]
Purchase Price per Share:
 
 
[PRICE]
Scheduled Vesting Dates/Period of Restriction:


 
 
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*





∗ Except as otherwise provided as otherwise provided in Appendix A, the Employee
will not vest in the Shares of Restricted Stock unless he is employed by the
Company or one of its Affiliates through the applicable vesting date.
 


1

--------------------------------------------------------------------------------


IMPORTANT:
Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A
[(including exhibits thereto)] and the Plan. For example, important additional
information on vesting and forfeiture of this Award is contained in paragraphs 2
through 6 and 10 of Appendix A, [as well as in [Exhibit(s) [__] to this
Agreement], and in Sections 4.5 and 13.10 of the Plan (such Plan sections
relating to treatment of Awards in connection with a Change of Control (as
defined in the Plan)). PLEASE READ ALL OF APPENDIX A [AND EXHIBITS A AND B],
WHICH TOGETHER CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.


EMPLOYEE


                    
[NAME]
Date: ___________, 20__


Please sign this Agreement and return it to Stock Programs (see paragraph 11 of
Appendix A for address). Be sure to retain a copy of your signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Stock Programs (see paragraph 11 of Appendix A).



2



--------------------------------------------------------------------------------




APPENDIX A


TERMS AND CONDITIONS OF RESTRICTED STOCK AGREEMENT
1.    Grant. The Company hereby grants to the Employee the number of Shares of
Restricted Stock set forth on the first page of the Notice of Grant of this
Agreement, subject to all of the terms and conditions in this Agreement and the
Plan. Upon this grant of Restricted Stock, the par value purchase price for each
Share of Restricted Stock (a) will be deemed paid by the Employee by past
services rendered by the Employee, if the Employee is an existing employee of
the Company or one of its Affiliates and not a newly-hired employee, and will be
subject to the appropriate tax withholdings, or (b) shall be paid to the Company
by cash or check by the Employee, if the Employee is a newly-hired employee of
the Company or one of its Affiliates. Only whole Shares will be issued. Unless
otherwise defined herein, capitalized terms used herein will have the meanings
ascribed to them in the Plan.
2.    Shares Held in Escrow. The Shares of Restricted Stock awarded by this
Agreement will be issued in the name of the Employee, and unless and until such
Shares have vested in the manner set forth in paragraphs 3 through 5 or
paragraphs 8 or 10, the Shares will be held by the Stock Programs Department of
the Company (or its designee) as escrow agent (the “Escrow Agent”), and will not
be sold, transferred or otherwise disposed of, and will not be pledged or
otherwise hypothecated. The Company may determine to issue the Shares in book
entry form and/or may instruct the transfer agent for its Common Stock to place
a legend on the certificate or certificates representing the Restricted Stock or
otherwise note in its records as to the restrictions on transfer set forth in
this Agreement and the Plan. The Shares awarded by this Agreement, which may be
issued in certificate or book entry form, will not be delivered by the Escrow
Agent to the Employee unless and until the Shares have vested and all other
terms and conditions in this Agreement have been satisfied.
3.    Vesting Schedule/Period of Restriction. Except as provided in this
paragraph 3, paragraphs 4, 5 and 10 of this Agreement and Sections 4.5 and 13.10
of the Plan, and subject to paragraph 6, the Shares awarded by this Agreement
will vest in accordance with the vesting provisions set forth [in Exhibit
[__]][on the first page of the Notice of Grant] of this Agreement. Shares will
not vest in the Employee in accordance with any of the provisions of this
Agreement unless the Employee will have been continuously employed by the
Company or by one of its Affiliates from the Grant Date up to and including the
scheduled vesting date of the Shares of Restricted Stock.
4.    Modifications to Vesting Schedule.
(a)    Vesting upon Personal Leave of Absence. In the event that the Employee
takes a personal leave of absence (“PLOA”), the Shares awarded by this Agreement
that are not then vested will be modified as follows:
(i)    if the duration of the Employee’s PLOA is six (6) months or fewer, the
vesting schedule set forth [in Exhibit [__]][on the first page of the Notice of
Grant] of this Agreement will not be affected by the Employee’s PLOA.

3

--------------------------------------------------------------------------------




(ii)    if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Shares
awarded by this Agreement that are not then vested will be deferred for a period
of time equal to the duration of the Employee’s PLOA minus six (6) months.
(iii)    if the duration of the Employee’s PLOA is greater than twelve (12)
months, any Shares awarded by this Agreement that are not then vested will
immediately terminate.
(iv)    Example 1. Employee’s Shares of Restricted Stock are scheduled to vest
on January 1, 2013. On May 1, 2012, Employee begins a six-month PLOA. The
vesting schedule of Employee’s Shares of Restricted Stock remains unchanged and
will still be scheduled to vest on January 1, 2013.
(v)    Example 2. Employee’s Shares of Restricted Stock are scheduled to vest on
January 1, 2013. On May 1, 2012, Employee begins a nine-month PLOA. Employee’s
Shares of Restricted Stock that are scheduled to vest after November 2, 2012
will be modified (this is the date on which the Employee’s PLOA exceeds six (6)
months). Employee’s Shares of Restricted Stock now will be scheduled to vest on
April 1, 2013 (three (3) months after the originally scheduled date).
(vi)    Example 3. Employee’s Shares of Restricted Stock are scheduled to vest
on January 1, 2013. On May 1, 2012, Employee begins a 13-month PLOA. Employee’s
Shares of Restricted Stock will terminate on May 2, 2013.
In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve- (12) month measurement period. Shares of Restricted Stock
awarded by this Agreement that are scheduled to vest during the first six (6)
months of the Employee’s PLOA will continue to vest as scheduled. However,
Shares of Restricted Stock awarded by this Agreement that are scheduled to vest
after the first six (6) months of the Employee’s PLOA will be deferred or
terminated depending on the length of the Employee’s PLOA. The vesting schedule
for the Shares of Restricted Stock awarded by this Agreement will be modified as
soon as the duration of the Employee’s PLOA exceeds six (6) months.
(b)    Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Shares of
Restricted Stock awarded by this Agreement will vest on the date of the
Employee’s death. In the event that any Applicable Law limits the Company’s
ability to accelerate the vesting of this award of Restricted Stock, this
paragraph 4(b) will be limited to the extent required to comply with Applicable
Law. If the Employee is subject to Hong Kong’s ORSO provisions, this paragraph
4(b) will not apply to this award of Restricted Stock.
(c)    Change of Control. In the event of a Change of Control (as defined in the
Plan), the Shares of Restricted Stock awarded by this Agreement will be treated
in accordance with Section 4.5 of the Plan. In addition, in the event Employee
experiences a qualifying Termination of Service (as defined in the Plan) within
12 months following a Change of Control, the vesting of the Shares of Restricted
Stock awarded by this Agreement may be accelerated to the extent provided
under Section 13.10 of the Plan.

4

--------------------------------------------------------------------------------




5.    Committee Discretion. The Committee, in its discretion, may at any time
accelerate the vesting of all or a portion of any Shares of Restricted Stock,
subject to the terms of the Plan [To be added for Awards intended to be
performance-based compensation for Section 162(m) purposes:, but only with
respect to Shares of Restricted Stock that are[ Eligible OPM Shares], as defined
in Exhibit A]. If so accelerated, such Shares of Restricted Stock will be
considered as having vested as of the date specified by the Committee.
6.    Forfeiture. Notwithstanding any contrary provision of this Agreement and
except in the event of Employee’s death (see paragraph 4(b)), any Shares of
Restricted Stock that have not vested pursuant to paragraphs 3 through 5 or
paragraphs 8 or 10 of this Agreement or Sections 4.5 or 13.10 of the Plan at the
time of the Employee’s Termination of Service for any or no reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company. The Employee will not be entitled to a refund of the price
paid for the Shares returned to the Company pursuant to this paragraph 6. The
Employee hereby appoints the Escrow Agent with full power of substitution, as
the Employee’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Employee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares of Restricted Stock to the Company upon such
Termination of Service. [To be included for Awards subject to performance-based
vesting: Notwithstanding anything to the contrary in the Plan or this Agreement,
the Board, in its sole discretion, may require the Employee to forfeit, return
or reimburse the Company all or a portion of the Shares of Restricted Stock
subject to this Award in accordance with paragraph 15 of the Agreement.]
7.    Withholding of Taxes. When Shares are delivered upon vesting of Shares of
Restricted Stock or, in the discretion of the Company, such earlier time as the
Tax Obligations (defined below) are due, the Company (or the employing
Affiliate) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay all taxes and social insurance liability and other
requirements in connection with the Shares, including, without limitation, (a)
all federal, state and local income, employment and any other applicable taxes
that are required to be withheld by the Company or the employing Affiliate, (b)
the Employee’s and, to the extent required by the Company (or the employing
Affiliate), the Company’s (or the employing Affiliate’s) fringe benefit tax
liability, if any, associated with the grant, vesting, or sale of the Restricted
Stock awarded and the Shares issued thereunder, and (c) all other taxes or
social insurance liabilities with respect to which the Employee has agreed to
bear responsibility (collectively, the “Tax Obligations”). The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no refund provided in the U.S. for any value of the Shares withheld
in excess of the Tax Obligations as a result of such rounding. Notwithstanding
the foregoing, the Company, in its sole discretion, may require the Employee to
make alternate arrangements satisfactory to the Company for such Tax Obligations
in advance of the arising of any Tax Obligations.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any Tax
Obligations that the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the

5

--------------------------------------------------------------------------------




Company (or the employing Affiliate) has the right to retain without notice from
salary or other amounts payable to the Employee, cash having a sufficient value
to satisfy any Tax Obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares or that are due prior to
the issuance of Shares under the Restricted Stock award. All Tax Obligations
related to the Restricted Stock award and any Shares delivered in payment
thereof are the sole responsibility of the Employee. Further, the Employee shall
be bound by any additional withholding requirements included in the Notice of
Grant [and/or Exhibit [__]] of this Agreement.
8.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares (or related dividends and/or
distributions) deliverable hereunder unless and until certificates representing
such Shares (which may be in book entry form) will have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
(including through electronic delivery to a brokerage account) to the Employee
or the Escrow Agent. Except as provided in paragraph 10, after such issuance,
recordation and delivery, the Employee will have all the rights of a stockholder
of the Company with respect to voting such Shares. [Notwithstanding any contrary
provisions in this Agreement, any quarterly or other regular, periodic dividends
and/or distributions (as determined by the Company) paid on unvested Shares
shall be forfeited by the Employee and automatically returned to the Company.
The Company shall be entitled to receive any dividends and/or distributions on
any Shares held by the Escrow Agent until such Shares have vested in the manner
set forth in paragraphs 3 through 5 or paragraph 10.] OR [Notwithstanding any
contrary provisions in this Agreement, any quarterly or other regular, periodic
dividends and/or distributions (as determined by the Company) paid on unvested
Shares will be subject to the same vesting and other terms and conditions of
this Agreement as the Shares of Restricted Stock to which such dividends and/or
distributions relate. Any dividends and/or distributions on any Shares will be
held by the Escrow Agent until such dividends and/or distributions have vested
in the manner set forth in paragraphs 3 through 5 or paragraph 10 and, subject
to the terms of this Agreement, will be delivered within thirty (30) days of the
date such dividends and/or distributions have vested.]


9.    No Effect on Employment. Subject to any authorized, written employment
contract with the Employee, the terms of the Employee’s employment will be
determined from time to time by the Company, or the Affiliate employing the
Employee, as the case may be, and the Company, or the Affiliate employing the
Employee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting schedule set forth [in Exhibit [__]][on
the first page of the Notice of Grant] of this Agreement do not constitute an
express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Affiliate
employing the Employee, as the case may be, will not be deemed a Termination of
Service for the purposes of this Agreement.
10.    Changes in Shares. In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other

6

--------------------------------------------------------------------------------




corporate transaction or event, the Shares of Restricted Stock will be
increased, reduced or otherwise affected, and by virtue of any such event, the
Employee will, as the owner of unvested Shares of Restricted Stock (the “Prior
Shares”), be entitled to new or additional or different shares of stock, cash or
other securities or property (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities or
property will thereupon be considered to be unvested Restricted Stock and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Shares pursuant to this Agreement and the Plan. If the Employee receives
rights or warrants with respect to any Prior Shares, such rights or warrants may
be held or exercised by the Employee, provided that until such exercise, any
such rights or warrants, and after such exercise, any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
unvested Restricted Stock and will be subject to all of the conditions and
restrictions which were applicable to the Prior Shares pursuant to the Plan and
this Agreement. The Committee in its sole discretion [To be included for Awards
intended to be performance-based compensation for Section 162(m) purposes:
(subject to paragraph 5)] at any time may accelerate the vesting of all or any
portion of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants [To be included for Awards intended to be
performance-based compensation for Section 162(m) purposes: ; provided, however,
that the payment of such accelerated new or additional awards will be made in
accordance with the provisions of paragraph 5].
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 3225 Oakmead Village Drive, M/S 1213, P.O.
Box 58039, Santa Clara, CA 95054, or at such other address as the Company may
hereafter designate in writing.
12.    Grant is Not Transferable. Except to the limited extent provided in this
Agreement, the unvested Shares subject to this grant and the rights and
privileges conferred hereby shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to sell, pledge, transfer, assign, hypothecate or otherwise
dispose of any unvested Shares subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
13.    Restrictions on Sale of Securities. The Employee’s sale of the Shares
will be subject to any market blackout period that may be imposed by the Company
and must comply with the Company’s insider trading policies, and all applicable
securities and other laws.
14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    [To be included for Awards subject to performance-based vesting: Clawback
in Connection with a Material Negative Financial Restatement. Pursuant to the
Company’s clawback policy, the Board, in its sole discretion, may require the
Employee to forfeit, return or reimburse the

7

--------------------------------------------------------------------------------




Company all or a portion of his or her Shares subject to this Award if (i) the
Employee is or was a Section 16 Person during the performance period applicable
to the performance-based vesting of the Shares, and (ii) the Employee
deliberately engaged in “Intentional Misconduct” (as defined below) that was
determined by the Board, in its sole discretion, to be the primary cause of a
material negative restatement of a Company financial statement that was filed
with the U.S. Securities and Exchange Commission and such financial statement,
as originally filed, is one of the Company’s three (3) most recently filed
annual financial statements. The portion of the Shares, if any, that the
Employee may be required to forfeit, return or reimburse will be determined by
the Board, in its sole discretion, but will be no more than the “Clawback
Maximum” (as defined below).
For purposes of this Agreement, “Clawback Maximum” means the portion of the
Award that was in excess of the Shares that the Employee would have received
under this Award had the Company’s financial results been calculated under the
restated financial statements.
To the extent Tax Obligations on such Shares were paid or due, such forfeiture,
return or reimbursement shall be limited to the after-tax portion of the
Clawback Maximum.
For purposes of this Agreement, “Intentional Misconduct” means the Employee’s
deliberate engagement in any one or more of the following: (a) fraud,
misappropriation, embezzlement or any other act or acts of similar gravity
resulting or intended to result directly or indirectly in substantial personal
enrichment to the Employee at the expense of the Company; (b) a material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
financial results; or (c) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
financial results; provided, however, that the Employee’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Employee at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Employee or (ii)
differing views or opinions may apply.]
16.    Additional Conditions to Release from Escrow. The Company will not be
required to issue Shares awarded by this Agreement (in certificate or book entry
form) or release such Shares from the escrow established pursuant to paragraph 2
prior to fulfillment of all of the following conditions: (a) the admission of
such Shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such Shares under any U.S. state or federal law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Committee, in its sole discretion, will have
determined to be necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee, in its sole discretion, will have determined to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Committee may establish from time
to time for reasons of administrative convenience.

8

--------------------------------------------------------------------------------




17.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares have vested). All actions taken and
all interpretations and determinations made by the Committee in good faith will
be final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
23.    Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the grant of this Restricted Stock is a one-time benefit
which does not create any contractual or other right of the Employee to receive
future grants of Restricted Stock, or benefits in lieu of Restricted Stock; (b)
all determinations with respect to any future grants, including, but not limited
to, when the Restricted Stock will be granted, the number of Shares subject to
each Restricted Stock award, the Purchase Price per Share, and when Restricted
Stock will vest, shall be at the sole discretion of the Company; (c) the
Employee’s participation in the Plan is voluntary; (d) the value of this
Restricted Stock is an extraordinary item of compensation that is outside the
scope of the Employee’s employment contract, if any; (e) this Restricted Stock
is not part of the Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of the Shares shall cease upon Termination of Service
for any reason except as may otherwise be explicitly provided in the Plan or
this Agreement; (g) the future value of the underlying Shares is unknown and
cannot be predicted with certainty; (h) this Restricted Stock has been granted
to the Employee in the Employee’s status as

9

--------------------------------------------------------------------------------




an employee of the Company or its Affiliates; and (i) there shall be no
additional obligations for any Affiliate employing the Employee as a result of
this Restricted Stock.
24.    Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Affiliates hold certain personal information about him or her, including
his or her name, home address and telephone number, date of birth, social
security or identity number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all awards of Restricted Stock
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in his or her favor, for the purpose of managing
and administering the Plan (“Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party with whom the
Employee may elect to deposit any Shares of stock acquired from this award of
Restricted Stock as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates. The Employee
understands, however, that refusing or withdrawing the Employee’s consent may
affect the Employee’s ability to participate in the Plan.  For more information
on the consequences of the Employee’s refusal to consent or withdrawal of
consent, the Employee understands that he or she may contact the Employee’s
local Human Resources representative.
25.    Notice of Governing Law. This award of Restricted Stock will be governed
by, and construed in accordance with, the laws of the State of California,
U.S.A., without regard to principles of conflict of laws.
o O o

10